Citation Nr: 9917539	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1952 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for residuals of pneumonia and psychiatric problems.  The 
Board remanded this case in February 1997, and following 
completion of the requested development, the case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  No medical evidence has been presented or secured to 
establish that the appellant currently suffers any residual 
disability stemming from treatment for pneumonia during 
service.

3.  Pre- service history of depression, crying, emotional 
problems, nervousness, and easy upset was reported by the 
appellant in conjunction with his inpatient treatment for 
anxiety reaction during service.

4.  Medical opinion of record clearly and unmistakably 
establishes that the appellant's anxiety reaction existed 
prior to service, and was not aggravated during active 
service.

5.  No competent medical evidence has been presented or 
secured to establish that the appellant's dysthymia, or any 
other acquired psychiatric disorder, stems from events which 
occurred during active service


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
pneumonia is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An acquired psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111 and 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for residuals of pneumonia

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he currently suffers from 
residual disability stemming from his in- service treatment 
for pneumonia.  During his June 1996 appearance before the 
undersigned, as well as his July 1994 appearance before the 
RO, he testified to in- service hospitalization for pneumonia 
following an incident of cold exposure without proper attire.  
Thereafter, he complained of chronic breathing, chest and 
head cold problems which he self- treated with over- the- 
counter medications.  Over the years, his symptoms became 
progressively more severe, and he related his current 
problems of bronchitis, sinusitis, head colds, ear ringing, 
limb weakness, depression, coughing spasms, shortness of 
breath, pleurisy and lung scarring to his in- service 
treatment for pneumonia.  He also states that a doctor has 
informed him that sinusitis and bronchitis are definitely 
related to pneumonia.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  With 
respect to the third Caluza requirement, medical or, in 
certain circumstances, lay evidence of a nexus between the 
symptomatology manifested during service and continued 
symptomatology following service may satisfy the nexus 
requirement.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service medical records do show that, in mid- March 1952, the 
appellant came down with a cold, originally diagnosed as 
pharyngitis, which developed into symptomatology which 
included upper respiratory infection, fever, chills, malaise, 
sore throat, chest pain, and cough with blood streaked 
sputum.  X- ray examination revealed primary, atypical 
pneumonia of the lower lobes bilaterally, and he underwent 14 
days of hospitalization.  At the time of his discharge, x- 
ray examination showed resolution of the pneumonia, and he 
was mobile and without complaint.  His separation 
examination, dated in April 1952, noted his history of 
pneumonia with a comment of "ND" (no disease).  His nose, 
sinuses, lungs and chest were clinically evaluated as normal.

Private medical records from Dr. Shofman show treatment for 
nasopharyngitis, left- sided, obstructing deviated septum, 
and chronic infection along the tonsillar wall beginning in 
April 1971.  The appellant subsequently received treatment 
for allergic rhinitis, septoplasty and tonsillectomy.

In a letter dated in August 1998, Jeffrey L. LeBow, D.O., 
P.A., reported that he had treated the appellant for chronic 
bronchitis and sinusitis since 1981.  Prescriptive 
medications included erythromycin and anti- histamine 
decongestants.

Medical records from Stat Clinic, dated from September and 
October 1996, reflect treatment for chronic allergic rhinitis 
and sinusitis.  He reported a prior history of a nose 
operation for sinus problems.  X- ray examination in October 
1996 found no evidence of active cardiopulmonary disease.  
Receipts are of record showing the appellant's purchase of 
over- the- counter medications and herbal remedies for his 
coughs, breathing, asthma, and sinuses.

VA x- ray examination findings, dated in March 1993, were 
interpreted as showing left lower lobe subsegmental plate 
atelectasis or pulmonary scar and atherosclerotic changes of 
the aorta.  Otherwise, no active cardiopulmonary process was 
evident. VA non- tuberculosis diseases and injuries 
examination, dated in July 1993, showed that physical 
examination of the nose was within normal limits.  
Auscultation of the lungs was totally clear anteriorly and 
posteriorly, and there were no signs of wheezing or any other 
problems.  The examiner desired to conduct x- ray 
examination, but the appellant refused.  Diagnosis was of 
anxiety reaction.  A March 1997 VA outpatient treatment 
record shows treatment for sinusitis.

The medical record shows that the appellant was hospitalized 
for pneumonia during service.  He had no residuals of 
pneumonia at the time of hospitalization discharge or 
separation from service.  After service, he was first 
medically treated for nasopharyngitis and left- sided, 
obstructing deviated septum beginning in April 1971.  He 
received treatment for various disorders at issue, including 
allergic rhinitis, bronchitis, asthma, sinusitis, and 
depression even later.  There is no medical evidence of a 
link, or nexus, between the events in service and his current 
complaints of allergic rhinitis, bronchitis, asthma, 
sinusitis, head colds, ear ringing, limb weakness, 
depression, coughing spasms, shortness of breath, pleurisy 
and lung scarring.  As such, the Board concludes that the 
pneumonia treated in service was acute and transitory, and 
resolved without residual disability.

In this case, the appellant has provided his own opinion that 
his current complaint of bronchitis, sinusitis, head colds, 
ear ringing, limb weakness, depression, coughing spasms, 
shortness of breath, pleurisy and lung scarring are residuals 
stemming from his in- service treatment for pneumonia.  He 
has testified to continuity of symptomatology since his 
separation from service.  However, his lay statements, while 
competent to describe the manifestations of his symptoms over 
time, are not competent to speak to questions of medical 
diagnosis or etiology.  Grottveitt, 5 Vet.App. at 93.  Any 
linkage of his current symptomatology to that displayed in 
service requires opinion from a medical practitioner.  See 
Savage, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998) 
(medical expertise required to relate a current disability 
etiologically to post- service symptoms).

Additionally, the appellant has provided his lay account of a 
doctor opinion that sinusitis and bronchitis are related to 
pneumonia.  However, lay accounts of physician statements are 
insufficient to well ground claims.  See Warren v. Brown, 6 
Vet.App. 4, 6 (1993).  Nowhere is it seen in the record that 
any physician has provided such medical opinion.

In view of the fact that the appellant fails to satisfy the 
Caluza requirement of medical evidence of a causal 
relationship, or nexus, between his current symptoms and his 
in- service treatment for pneumonia, the claim must be denied 
as not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the appellant has 
testified to both the RO and the Board, and all available 
medical records have been obtained.  Upon reviewing the 
entire record, the Board discerns no additional sources of 
relevant information which may be available concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.

II.  Service connection for an acquired psychiatric disorder

Initially, the Board finds that the appellant has submitted a 
"well grounded" claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has submitted a claim 
which is "plausible" or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  As such, the 
VA has a duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  His service medical 
records, VA medical records and private medical records have 
been associated with the claims folder, and he has testified 
before both the RO and the Board.  Upon reviewing the entire 
record, the Board discerns no additional sources of relevant 
information which may be available concerning the present 
claims.  Accordingly, the Board is of the opinion that the 
duty to assist the appellant has been satisfied.  Id.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant also contends that he incurred or aggravated an 
acquired psychiatric disability during service.  He testified 
that, prior to service, he was a happy and mentally fit 
individual.  He recalled an incident during basic training 
camp which caused something inside of him to "flip" and led 
to feelings of rejection and abuse.  Specifically, he stated 
that one morning he refused to get out of bed and his 
servicemates flipped him off of his bed.  He was then brought 
outside in the cold and snow, clothed with just his shorts, 
and forced to stand for a long period of time.  Subsequently, 
he developed pneumonia which required hospitalization.  These 
events caused him mental anguish and depression which 
continues to bother him to the present day.  He did seek some 
psychiatric treatment in the 1950's and 1960's, but these 
records do not appear to be available.  He had a difficult 
time retaining post- service employment because he had 
difficulties getting along with people and taking orders.

On his enlistment examination, dated in February 1952, the 
appellant denied a history of depression or "nervous trouble 
of any sort."  His psychiatric status was clinically 
evaluated as normal.  His service medical records reveal 
numerous sick call visits for complaint of severe low back 
pain.  However, physical and x- ray examinations failed to 
account for his complaint of severe pain.  It was reported 
that, after two months of active service in the Air Force, he 
had only completed 24 days of basic training due to his 
persistent complaint of right lower back.  Military 
physicians suspected an underlying psychogenic disorder and, 
on April 2, 1952, he was admitted for a period of 
hospitalization and observation.

On interview upon hospitalization, the appellant admitted to 
a pre- service history of back pain which interfered with his 
ability to obtain and maintain employment.  He also reported 
feelings of nervousness and upset when his pre- service 
employers had occasion to yell at him.  He cried when talking 
about his mother, and stated that he missed her because she 
never hollered at him.  He also cried when talking about her 
remarriage, and was quite ambivalent in attitude regarding 
her marriage.  He had never been happy in life, and he joined 
the Air Force to find happiness.  However, he was quite 
disappointed to find out that he had to go through basic 
training before becoming an "AP."  He recalled having his 
feelings hurt in basic training following an incident in 
which his flight chief yelled at him.  At that time, he cried 
and he described his mind as going blank.  He also felt very 
hurt because he had been called a "faker" with regard to 
his complaint of back pain.

The examiner commented that the appellant had few interests.  
He had a sad expression on his face.  He was quite immature 
in coping with his problems and in his feelings toward life.  
His ambition was to become a detective.  In his own childish 
way, he was rather depressed.  He claimed that he had never 
been happy, and that he never had the courage to do anything 
except when hollered at.  It was possible that he was upset 
from being away from his mother as his "rival," his step- 
father, had the advantage of him.

During his hospitalization, the appellant was a behavioral 
problem, he was unable to get along with other patients, and 
he even struck one of the patients.  He voiced numerous 
psychosomatic complaints, although he remained active without 
any obvious discomfort when off the ward.  He resented being 
considered as having psychogenic difficulties, but he did 
agree that he had many emotional problems.  He was described 
as indifferent and cynical.  He reported that his mother 
recently had a nervous breakdown.  His period hospitalization 
lasted 27 days.

On April 23, 1952, the appellant appeared before the Medical 
Board (MB) for evaluation and recommendation for further 
disposition.  After careful consideration of the appellant's 
lay history and his in- service clinical records, the three- 
member MB recommended an administrative discharge based upon 
a diagnosis of chronic, severe psychogenic musculoskeletal 
reaction, or marked anxiety reaction, manifested by low back 
pain, minimal stress, moderate predisposition and marked 
impairment (in non- technical language, and hereinafter, 
referred to as "anxiety reaction").  It was the unanimous 
opinion of the MB that the appellant's anxiety reaction pre- 
existed service, and was not aggravated by service.  The 
separation examination, dated in April 1952, records the 
appellant's history of becoming very upset and violent when 
ordered around in a harsh voice.  The examiner indicated the 
appellant was being neuropsychiatrically discharged with 
multiple vague somatic complaints.

On VA mental disorders examination, dated in July 1993, the 
appellant reported that, during service, a sergeant punished 
him by forcing him to stand out in the snow for a long period 
of time without a uniform.  He claimed that the cold exposure 
caused him pneumonia, and that the insulting punishment had 
been the cause of his problems for the rest of his life.  
Mental status examination was remarkable for pre- dominant 
moods of anxiety, depression, negativity, total and complete 
unhappiness, angriness, and hostility.  He blamed the service 
for all of his "maladies."  There appeared to be frequent 
episodes of depression throughout his life that evidently had 
not been treated or addressed.  He was positive for past 
suicide thoughts, but he never acted upon these.  He led a 
very lonely existence.  Judgment and insight were poor, and 
affect was blunted.  The examiner's impression was that the 
appellant was suffering from chronic anxiety neurosis with a 
very strong component of dysthymia.

Medical records from Stat Clinic, dated from September and 
October 1996, record a history of major manic- depressive.  A 
March 1997 VA outpatient treatment record shows treatment for 
depression.

Under VA law and regulations, a veteran with wartime service 
will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1998).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet.App. 345, 348 (1998); Gahman v. West, No. 96-1303 
(U.S. Vet.App. June 4, 1999).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre- service origin.  38 C.F.R. 
§ 3.303(c) (1998).

Upon entrance into service, the appellant denied any 
significant history of depression or nervousness, and his 
psychiatric status was clinically evaluated as normal.  
However, in connection with his in- service period of 
psychiatric hospitalization and observation, he readily 
admitted to a pre- service history of symptoms which included 
depression, crying, emotional problems, nervousness, and easy 
upset.  Based on this history and observation of him during 
treatment in service, military physicians rendered opinion 
that he an anxiety reaction which pre- existed service.  
Thereafter, the MB, consisting of a panel of three doctors, 
unanimously found that the appellant's anxiety reaction pre- 
existed service.  Based upon the above- mentioned evidence, 
the Board concludes that there is clear and unmistakable 
evidence that the appellant's anxiety reaction existed prior 
to service, thereby rebutting the presumption of soundness on 
induction.  Gahman v. West, No. 96-1303 (U.S. Vet.App. June 
4, 1999) (unanimous findings of an in- service Board of 
Medical survey, based upon a veteran's own history filtered 
through its medical expertise, provided the required factual 
predicate necessary to clearly and unmistakably rebut the 
presumption of soundness).

In so concluding, the Board finds that the appellant's 
denials of the existence of symptoms of anxiety reaction 
before service, which were first voiced after he filed his 
claim with VA, are unpersuasive when viewed in the context of 
his statements made in service.  In this respect, his 
statements in service are more probative than his later 
testimony because they were closer in time to the incidents 
in question.  Additionally, his in- service statements are 
also considered more probative as he was likely aware that 
they were to be used by military physicians to treat his 
condition.  Moreover, his lay statements are not competent to 
speak to questions of medical diagnosis or etiology.  
Grottveitt, 5 Vet.App. at 93.  Thus, the question to be 
decided upon appeal is whether the appellant's anxiety 
reaction was aggravated during active service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare- ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

On the basis of the record pertaining to the anxiety reaction 
prior to, during and subsequent to active service, the Board 
is unable to conclude that the pre- existing anxiety reaction 
was aggravated during active service.  In this regard, the MB 
panel, based upon the appellant's history and his inpatient 
treatment records covering his 27 day period of 
hospitalization and observation, unanimously concluded that 
the appellant's anxiety reaction was not aggravated by his 
period of service.  There is no medical opinion to the 
contrary.  To the extent that the appellant contends that his 
anxiety reaction was aggravated by active service, the Board 
notes that he is not competent to render findings of medical 
fact.  Grottveit, 5 Vet.App. at 93.  As such, the Board 
further finds that the presumption of aggravation does not 
apply as the appellant's anxiety reaction did not increase in 
severity during service.

To summarize, the medical evidence of record establishes that 
the appellant's anxiety reaction pre- existed service, and 
that such condition was not aggravated by his period of 
active service.  There is no competent evidence to the 
contrary.  Accordingly, the claim for service connection for 
an acquired psychiatric disorder, to include anxiety 
reaction, must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by VA laws and regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of pneumonia is denied.

Service connection for an acquired psychiatric disorder is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

